Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 10,1980, convicting him of manslaughter in the first degree, upon a jury verdict, and sentencing him to a term of imprisonment with a minimum of 4 years and a maximum of 12 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a term of imprisonment with a minimum of two years and a maximum of six years. As so modified, judgment affirmed and case remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Hopkins, J. P., Margett and Weinstein, JJ., concur; Mangano, J., dissents and votes to affirm the judgment.